STATE OF VERMONT

                                ENVIRONMENTAL COURT

                                    }
In re: Appeal of                    }
 David Jackson                      }      Docket No. 165-9-99 Vtec
                                    }
                                    }

                         Decision and Order on Motion to Dismiss
                                                  1
       This is the first of three related appeals now pending in Environmental Court. In
Docket No. 165-9-99 Vtec, Appellant David Jackson appealed from an August 8, 1999
decision of the Zoning Board of Adjustment (ZBA) of the Town of Castleton. Appellant is
represented by John D. Hansen, Esq.; Appellees Gerald and Patricia McCue are
represented by E. Patrick Burke, Esq.; Interested Person Agnes Earls has appeared and
represents herself; and the Town is represented by John S. Liccardi, Esq.
       This appeal relates to Appellant=s request to the ZBA for clarification if the height of
the building approved in an unappealed February 1998 permit for his property in Castleton.
Appellees have moved to dismiss this appeal on the grounds that Appellant is bound by
the February 1998 permit as it was not appealed. 24 V.S.A. '4472(d).
       Appellees are correct that Appellant is bound by the terms of the February 1998
permit. However, as in Town of Bennington v. Hanson-Walbridge Funeral Home, Inc., 139
Vt. 288(1981), while the unappealed zoning permit must now stand unchallenged, the
scope or extent of that permit may be the subject of further decisions of a ZBA, and may
thereafter be subject to the judicial review Appellant seeks in the present appeal.
       Accordingly, based on the foregoing, Appellees= Motion to Dismiss Docket No. 165-
9-99 Vtec is DENIED. Docket No. 165-9-99 Vtec is consolidated with the other two
       1
       The other two appeals are: Appeal of McCue, Docket No. 258-12-99 Vtec, in
which David and Gloria Jackson have filed a cross-appeal, and Appeal of Jackson,
Docket No. 43-2-00 Vtec.




                                              1
appeals: Appeal of McCue, Docket No. 258-12-99 Vtec, in which Mr. Jackson has filed a
cross-appeal, and Appeal of Jackson, Docket No. 43-2-00 Vtec.
      The merits of all three appeals are scheduled to be heard on July 7, 2000. Any
other pretrial motions should be filed on or before June 2, 2000, so that they may be
briefed and decided before the scheduled hearing. For the parties= information, any
postponement of the scheduled hearing would result in a rescheduled date after August
16, 2000.

                                        nd
      Done at Barre, Vermont, this 22        day of May, 2000.




                          _________________________________________________
                               Merideth Wright
                               Environmental Judge




                                               2